Title: To Thomas Jefferson from Marc Mouésan, 20 August 1808
From: Mouésan, Marc
To: Jefferson, Thomas


                  
                     A son Excellence Le Président des Etats Unis 
                     
                     Baltimore Le 20 aout 1808St patrix Rod No 57.
                  
                  Marc Mouésan, français, à L’honneur de représenter à votre Excellence, que le 5. Mai 1806, il fut attaqué sur la lettre de marque la felicité qu’il avait L’honneur de Commander, par deux Goelettes portant les Couleurs anglaises. après avoir perdu une partie de son monde, voyant que toute résistance était vaine, il amena son pavillon. les deux Goelettes continuerent à tirer sur lui; alors il mit un canot à la mer & lui troisieme se dirigea sur l’une d’elles qu’il réussit à aborder quoiqu’elle fit ce qu’elle put pour le Couler. il decouvrit alors que ces Goelettes étaient Le Nonparéil & L’Eclipse de Baltimore appartenantes toutes deux à des négocians de cette Ville qui fésaient le Commerce avec les revoltés de St. Domingue au mépris des Loix des Nations & de celles de leur propre Gouvernement. La félicité fut Pillée, & on força Le Capitaine Mouesan d’y rester lorsqu’elle semblait hors d’Etat de tenir La mer. Contre son espérance, & sans doute contre celle de ceux qui l’avaient traité avec tant de barbarie, il arriva heureusement à Baracoa. Lorsqu’il s’y fut rétabli d’une blessure dangereuse qu’il avait reçu dans son combat avec les Goelettes américaines, il se décida à passer à Baltimore pour poursuivre les auteurs de cet attentat & pour obtenir d’eux des indemnités pour ses pertes pécuniaires, & un dédomagement (qui ne pouvait Jamais être qu’insuffisant) pour la mort d’une partie de son Equipage, les blessures de l’autre & les siennes propres. Le procès s’entama par L’Organe de l’avocat Général des E.U. pour l’Etat de Maryland Contre les nommés Wilson et tenant, Proprietaires des deux Goëlettes. Le témoignage de ceux des matelots que l’on put alors examiner mit hors de doute Les circonstances suivantes, savoir: que les Goëlettes s’étaient battues sous pavillon Anglais & qu’elles avaient agi avec toute la barbarie possible en continuant à tirer pour couler le batiment français quoiqu’il fut rendu &c. Le Procès prenait alors une tournure sérieuse. L’act de Piraterie était Prouvée, & l’on pouvait s’attendre que les hommes qui montaient les Goëlettes seraient punis comme pirates, & que leurs Armateurs seraient condamnés à des dommages proportionnés à leur Culpabilité.
                  Ce fut alors que tenant institua Comme fondé de Pouvoirs de MM. Abraham et Ebenezer Weelright de New buryport, une action contre Le dit Marc Mouësan pour avoir en 1804 Capturé la Goelette Peggy sortant de l’aveu de son Capitaine de St. Marc, Port au pouvoir des Brigants il est nécéssaire d’observer ici à votre Excellence que la Commission provisoire de Justice établie à Santo Domingo Declara la prise bonne Le 26 Germinal an 12. Le Capitaine Mouésan en Vertu d’un Warrant obtenu Contre lui, fut arrête Le 15. Mai 1807 & Conduit à la Geole. Votre Excellence comprendra sans doute l’intention de Tenant & Ce. en le fesant arrêter. Le Jurry devant lequel la Garde amenait l’Accusateur emprisonné pour un ancien acte de Piraterie devait être prévenu contre lui et ajouter peu de foi à ses déclarations. Un mois après son arrestation, Le Procès Wilson & Tenant fut Jugé. Les accusés furent déclarés innocents et toute indemnité refusée au Capitaine, qui se trouva en raison de ce Jugement inique accusé d’accusateur qu’il était dans Le principe; et ne put sortir de prison qu’après y avoir Langui environ deux mois avec des Malfaiteurs, et au moyen d’un Cautionnement de 200,000$ il a patiemment attendu Jusqu’à ce jour que Le procès intenté Contre lui se termina d’une maniere ou d’une autre. On avait d’abord fixé le terme du Jugement au mois d’Octobre prochain; et maintenant de Mars suivant; et, encore si ceux qui le persecute avec d’autant plus d’acharnement quils ont plus de torts envers lui, Jurent à cette époque qu’ils n’ont pas eu le tems de trouver Leurs témoins on éloignera encore Le terme de sa detention.
                  C’est dans Cette deplorable situation que l’exposant prend La Liberté d’importuner Votre Excéllence dont il Connait La Justice & L’humanité. il ne Pretend plus à aucune indemnité. il a demandé à des tribunaux Américains le redressement des torts que lui ont Causé des Citoyens Américains. Ces Tribunaux ont Jugé Contre lui en faveur de ses Assassins: C’est alors au Gouvernement français qu’il a du porter ses plaintes. il Connait Les sentiments paternels dont Ce Gouvernement est animé pour tous ses Sujets; & Un homme qui Comme Le Capitaine Mouësan a eu L’honneur d’en obtenir une lettre de Marque, et qui peut dire avec verité qu’en ne trengressant Jamais Les Loix de la Guerre, et en les adoucissant quelque fois, il s’est rendu digne de cet honneur, est bien sur de n’en être pas abandonné. L’Objet de la présente requête est donc Simplement de Supplier Votre Excellence qu’elle veuille bien interposer son autorité pour que Le Jugement du Capitaine Mouësan Soit prononcé dans Le plus Court delai et qu’il ne soit plus possible à des Gens qui trouvent bons tous Les moyens de lui Nuire, de le retenir au Continent dans L’Opprobre & dans La misere. L’Exposant se flatte que Votre Excellence approuvera sa Demande, il en est même Convaincu puisqu’elle est Juste. en Effet que Veulent Tenant & Ce? du tems pour recueillir des témoins. Mais Jamais Marc Mouësan n’a nié avoir pris Le batiment américain appelé Peggy, Les témoignages sont donc inutiles. d’ailleurs La Cour suprême a décidé L’hiver dernier en faveur de Mr. Guestier Négt. de Baltimore, un procès qu’il avait perdu à Baltimore même, comme acquereur d’une partie de la Cargaison du Peggy, qu’elle a déclarée de bonne prise si la prise était Légale, M. Mouësan defie même La haine ingenieuse de ses ennemis de prouver que Le Capteur est un pirate; et il renouvelle à Votre Excellence sa priere qu’elle veuille bien donner à L’avocat Général des Etats-Unis pour l’Etat de Maryland des ordres pour que son affaire soit appelé aussitot que possible, et pour qu’il s’oppose à ce que la Cour de district, seduite par Les menées des Prosecuteurs, ne le rejettent de Session en Session, Sous prétexte qu’on a pas pu obtenir Les dépositeurs nécessaires Lorsque l’accusé est prêt à avouer tout ce qu’on voudra. Je réitere aussi à Votre Excellence Sa renonciation à toute indemnité de La part des E.U. ou d’aucun de ses Citoyens, puisque par son application au Gouvernement français, c’est lui seul qu’elle regarde, et que c’est de lui seul qu’il l’attend.
                  Si Votre Excellence écoute avec bonté cette demande, elle acquerrera des droits sans bornes à La reconnaissance d’un homme innocent & persecuté.
                  
                     Marc Mouésan 
                     
                  
               